Citation Nr: 0401084	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-07 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for a left eye disorder 
(other than service-connected shell fragment wound of the 
left eyelid).  

2.  Entitlement to service connection for a left hand/wrist 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active military service from December 1966 
to November 1968.  

Historically, by a September 1999 decision, the Board, in 
part, denied service connection for a left eye disability, 
claimed as decreased vision, and allowed service connection 
for residuals of a shell fragment wound of the left eyelid.  
That September 1999 Board decision represents the last final 
decision with regards to the left eye service connection 
issue.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Huntington, West Virginia, Regional Office (RO) which, in 
part, denied reopening of a claim for service connection for 
a left eye disorder (other than service-connected shell 
fragment wound of the left eyelid) and denied service 
connection for a left hand/wrist disability.  In June 2003, a 
videoconference hearing was held before the undersigned Board 
Member. 

Since the Board in the decision herein has reopened and 
allowed service connection for a left eye disability (other 
than service-connected shell fragment wound of the left 
eyelid), that appellate issue has been reframed on the title 
page of this decision.  Additionally, the Board in the 
decision herein has allowed service connection for a left 
hand/wrist disability.  Such matters will be explained in 
detail below.  


FINDINGS OF FACT

1.  A September 1999 Board decision, in part, denied service 
connection for a left eye disability (other than service-
connected shell fragment wound of the left eyelid).  It was 
held that the claim was not well rounded.

2.  Additional evidence submitted subsequent to that Board 
decision, when viewed in the context of all the evidence, 
indicates that it is at least as likely as not that 
appellant's left eye corneal scar is a residual of a left eye 
corneal abrasion from a grenade shell fragment wound 
sustained during combat in Vietnam.  

3.  Appellant sustained a left upper extremity grenade shell 
fragment wound during combat in Vietnam.  The competent 
evidence of record indicates that appellant has retained 
metallic foreign bodies in the left hand/wrist area.  It is 
at least as likely as not that appellant has left wrist/hand 
residuals of an in-service shell fragment wound.  


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the September 1999 Board 
decision, which denied entitlement to service connection for 
a left eye disorder (other than service-connected shell 
fragment wound of the left eyelid) is new and material, and 
the claim is reopened.  With resolution of reasonable doubt 
in the appellant's favor, a left eye corneal scar residual of 
a shell fragment wound was incurred in wartime service and 
the claim is allowed on the merits.  38 U.S.C.A. §§ 1110, 
1154(b), 5107, 5108, 7104(b) (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.303, 3.304, 20.1105 (2002-2003).  

2.  With resolution of reasonable doubt in the appellant's 
favor, appellant has residuals of a grenade shell fragment 
wound to the left hand/wrist that were incurred in wartime 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the Board's allowance herein of appellant's 
service connection claims at issue, the evidence of record is 
adequate and no further development on said issues is 
necessary.


I.  Service Connection for a Left Eye Disorder (Other than 
Service-connected Shell Fragment Wound of the Left Eyelid)

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a left eye disorder 
(other than service-connected shell fragment wound of the 
left eyelid), "new" evidence means more than evidence which 
was not previously physically of record, and must be more 
than merely cumulative.  To be "material" evidence, it must 
by itself or in connection with evidence previously assembled 
be so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The September 
1999 Board decision, which denied service connection for a 
left eye disorder (other than service-connected shell 
fragment wound of the left eyelid), is final and may not be 
reopened, in the absence of new and material evidence.  38 
U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a), 20.1105; Manio v. Derwinski, 1 Vet. App. 140 
(1991); Smith (William A.) v. Brown, 35 F.3d 1516 (Fed. Cir. 
1994).  Parenthetically, appellant has not argued any other 
legal basis for attacking that final Board decision.  

The evidence previously considered in the September 1999 
Board decision, which denied service connection for a left 
eye disorder (other than service-connected shell fragment 
wound of the left eyelid), included appellant's service 
medical records then associated with the claims folders, 
which did not include any clinical findings or diagnoses 
pertaining to a left eye disability.  The service medical 
records primarily revealed treatment in May 1968 for multiple 
fragment wounds to the head, legs, abdomen, and chest from an 
enemy rocket-propelled grenade explosion.  In 1968, shortly 
prior to service separation, uncorrected visual acuity was 
20/20, bilaterally.

A VA general medical examination in December 1969 did not 
include any pertinent left eye complaints, findings, or 
diagnoses.  In August 1984, a history of a left eye shrapnel 
wound was noted.  Clinically, there was a 1-mm shrapnel 
fragment in the left upper eyelid.  On 1985 VA examination, 
appellant reported deterioration of left eye vision.  
Clinically, uncorrected distant vision was 20/20, 
bilaterally.  It was noted that he had worn eyeglasses for 
astigmatism since 1984.  

On 1993 VA ophthalmologic examination, a history of a 
shrapnel wound to the left eye was noted.  Clinically, 
uncorrected distant vision was 20/20, bilaterally.  The left 
eyelid had embedded shrapnel.  The diagnoses included 
residuals of shrapnel in the left upper lid; history of 
shrapnel in the left eye, no evidence seen; and presbyopia.  

VA outpatient treatment records reveal that in September 
1996, corrected visual acuity was 20/20, bilaterally.  Slit 
lamp examination was unremarkable, except for an old corneal 
scar.  Presbyopia and no ocular pathology were assessed.  

Based on the evidence then of record, the Board, in its 
September 1999 decision, denied service connection for a left 
eye disability, but allowed service connection for residuals 
of a shell fragment wound of the left eyelid.  The Board 
decision specifically stated that presbyopia was refractive 
error, which is not a disability for which service connection 
can be granted, citing 38 C.F.R. § 3.303(c).  See also 
McNeely v. Principi, 3 Vet. App. 357, 364 (1992); and Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

Evidence received subsequent to that September 1999 Board 
decision includes additional service medical records 
submitted to VA by appellant in August 2000 and during a June 
2003 videoconference hearing, which clearly reveal that in 
addition to appellant being wounded in May 1968, he also 
sustained earlier shell fragment wounds in February 1968, 
including of the face when his tank was hit by a rocket-
propelled grenade.  The February 1968 service medical records 
revealed that clinically, there was a left eye corneal 
abrasion with subconjunctival hemorrhage.  The appellant's 
various wounds were debrided.  Neosporin and an eye patch 
were prescribed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

In pertinent part, for the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In pertinent part, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). 

The Board has resolved all reasonable doubt in appellant's 
favor, including with respect to whether the current left eye 
corneal scar may reasonably be attributed to the in-service 
shell fragment wound abrasion of that eye.  Determination of 
credibility is a function for the BVA.  See Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991).  

The Board concludes that the additional evidence presents, 
when considered with evidence previously assembled, an 
evidentiary situation so significant that it must be 
considered in order to fairly decide the merits of the claim, 
since it appears to suggest a causal or etiological 
relationship between appellant's currently manifested left 
eye corneal scar and the in-service shell fragment wound 
abrasion of that eye.  Therefore, the Board concludes that 
the additional positive evidence establishing an in-service 
shell fragment wound abrasion of the left eye is new and 
material, and it is a reasonable inference that appellant's 
current left eye corneal scar is related to that in-service 
corneal abrasion.  Accordingly, the claim is reopened and 
with resolution of reasonable doubt in the appellant's favor, 
service connection for a left eye corneal scar, residual of 
an in-service shell fragment wound of that eye, is allowed on 
the merits.  38 U.S.C.A. §§ 1110, 1154(b), 5107, 5108, 
7104(b); 38 C.F.R. §§ 3.156(a), 3.303, 3.304, 20.1105


II.  Service Connection for a Left Hand/Wrist Disability

Appellant's service medical records reveal that in February 
1968, he sustained shell fragment wounds, including of all 
extremities, when his tank was hit by a rocket-propelled 
grenade.  Clinical records included clinical description of 
fragment wound or wounds of the left arm, left elbow, and a 
questionable fracture of the left ulna.  X-rays included the 
left arm, forearm, and hand, and revealed that there were 
tiny, superficial fragments laterally in the arm without 
fracture, superficial fragments in the distal thenar eminence 
of the hand, and small fragments in the ulnar side of the 
wrist without fracture.   

On December 1969 VA general medical examination, a history of 
shrapnel wounds of the arms was noted.  Numerous scars were 
clinically described, although it is unclear whether any 
pertained to the upper extremity.  A July 1975 VA 
electromyographic study of the left upper extremity was 
interpreted as unremarkable.  In August 1984, a history of 
shrapnel wounds of the upper extremities was noted.  On 1985 
VA examination, appellant had various complaints concerning 
the left upper extremity and the hands.  There was decreased 
pinprick sensation at the ulnar aspect involving two fingers 
of each hand, distal to the wrist.  July 1985 
electromyographic study of the left upper extremity was 
interpreted as essentially unremarkable.  

Significantly, VA clinical records revealed that in January 
1994, appellant's complaints included left upper extremity 
neuralgia/polyarthralgia, with paresthesia in the ulnar 
aspect of the left hand.  Clinically, there were multiple 
scars of the upper extremity.  A freely-moving foreign body 
was palpated under the ulnar borders of the left wrist.  The 
assessments included possible shrapnel in the left ulnar 
nerve area below the elbow; and arthralgias/myalgias.  In 
July 1995, appellant had complaints involving the left-sided 
ulnar nerve distribution intermittently and carpal tunnel 
syndrome-like symptoms that were not persistent.  According 
to appellant, nerve conduction/electromyographic studies had 
been normal.  

On October 1997 VA neurologic examination, appellant's 
complaints included numbness and weakness of the left arm and 
diminished left hand grip strength.  An electromyographic 
study of the left upper extremity was interpreted as showing 
bilateral median nerve mononeuropathy at the wrist.  
Diagnoses included "[b]ilateral median mononeuropathy at the 
wrist (carpal tunnel syndrome)."

It is of substantial import that on August 2001 VA orthopedic 
examination, x-rays of the left wrist and hand were 
interpreted as showing multiple, small metallic foreign 
bodies in the soft tissues.  X-rays also showed mild 
osteoarthritis of the fifth finger's proximal interphalangeal 
joint; and small bony densities along the distal third finger 
were noted as not likely related to remote trauma.  Diagnoses 
included carpal tunnel syndrome involving the median nerve at 
the left wrist; and retained foreign body of the left hand 
with osteoarthritis of the fifth finger's proximal 
interphalangeal joint, all noted as unrelated to left 
shoulder arthritis.  On October 2001 VA orthopedic 
examination, it was noted that x-rays of the left hand had 
shown multiple foreign bodies; and that there was left hand 
arthritis.  The examiner opined that degenerative arthritis 
of multiple joints was not related to shrapnel wounds.  

The Board has resolved all reasonable doubt in appellant's 
favor, including with respect to whether the appellant's 
current left hand/wrist disability may reasonably be 
attributed to the in-service shell fragment wound or wounds 
of that extremity.  The positive evidence includes the fact 
that the service medical records confirm fragment wounds 
involving the left hand and wrist area, and that post-service 
clinical/radiographic findings document retained metallic 
fragments/foreign bodies in the same area of that extremity.  
The Board also recognizes the fact that appellant sustained 
significant combat wounds in Vietnam.  It is the Board's 
opinion that the overall competent evidence of record more 
persuasively suggests that appellant has retained metallic 
foreign bodies in the left hand/wrist area and that it is at 
least as likely as not that appellant has left wrist/hand 
residuals of an in-service shell fragment wound.  
Accordingly, service connection for left wrist/hand residuals 
of an in-service shell fragment wound is warranted.  38 
U.S.C.A. §§ 1110, 1154(b), 5107; 38 C.F.R. §§ 3.303, 3.304.  


ORDER

Since additional evidence submitted subsequent to a September 
1999 Board decision, which denied service connection for a 
left eye disability (other than service-connected shell 
fragment wound of the left eyelid), when viewed in the 
context of all the evidence, indicates that it is at least as 
likely as not that appellant has a left eye corneal scar 
residual of an in-service shell fragment wound of that eye, 
the claim is reopened and allowed on the merits.  

Service connection for left wrist/hand residuals of an in-
service shell fragment wound is also granted.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



